UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-34889 Charter Financial Corporation (Exact name of registrant as specified in its charter) United States 58-2659667 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1233 O.G. Skinner Drive, West Point, Georgia (Address of Principal Executive Offices) Zip Code (706) 645-1391 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such requirements for the past 90 days.YESxNO ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESxNO¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx The number of shares of the registrant’s common stock outstanding as of February 7,2013 was 18,277,540. 1 CHARTER FINANCIAL CORPORATION Table of Contents Page No. Part I. Financial Information Item 1. Consolidated Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Financial Condition at December 31, 2012 and September 30, 2012 3 Unaudited Condensed Consolidated Statements of Income for the Three Months Ended December 31, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended December 31, 2012 and 2011 5 Unaudited Condensed Consolidated Statements of Stockholders’ Equity for the Three Months Ended December 31, 2012 and Year Ended September 30, 2012 6 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2012 and 2011 7 Notes to Unaudited Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures about Market Risk 50 Item 4. Controls and Procedures 51 Part II. Other Information Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 6. Exhibits 52 Signatures 53 2 Part I. Financial Information Item 1. Financial Statements CHARTER FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) December 31, September 30, Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other financial institutions Cash and cash equivalents Loans held for sale, fair value of $5,034,155 and $2,741,672 Securities available for sale Federal Home Loan Bank stock Loans receivable: Not covered under FDIC loss sharing agreements Covered under FDIC loss sharing agreements, net Unamortized loan origination fees, net (non-covered loans) ) ) Allowance for loan losses (non-covered loans) ) ) Loans receivable, net Other real estate owned: Not covered under FDIC loss sharing agreements Covered under FDIC loss sharing agreements Accrued interest and dividends receivable Premises and equipment, net Goodwill Other intangible assets, net of amortization Cash surrender value of life insurance FDIC receivable for loss sharing agreements Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits $ $ FHLB advances and other borrowings Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Stockholders’ equity: Common stock, $0.01 par value; 19,859,219 shares issued at December 31, 2012 and September 30, 2012, respectively; 18,220,260 shares outstanding at December 31, 2012 and 18,229,760 shares outstanding at September 30, 2012 Preferred stock, no par value; 10,000,000 shares authorized - - Additional paid-in capital Treasury stock, at cost; 1,638,959 shares at December 31, 2012 and 1,629,459 shares at September 30, 2012 ) ) Unearned compensation – ESOP ) ) Retained earnings Accumulated other comprehensive gain (loss) – net of unrealized holding gains (losses) on securities available for sale ) Total stockholders’ equity Commitments and contingencies Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended December 31, Interest and dividend income: Loans receivable $ $ Mortgage-backed securities and collateralized mortgage obligations Federal Home Loan Bank Stock Other investment securities available for sale Interest-bearing deposits in other financial institutions Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses, not covered under FDIC loss sharing agreements Provision for covered loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Gain on securities available for sale Total impairment losses on securities - ) Portion of losses recognized in other comprehensive income - Net impairment losses recognized in earnings - ) Bank owned life insurance Gain on sale of loans and loan servicing release fees Loan servicing fees Brokerage commissions FDIC receivable for loss sharing agreements accretion Other Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy Legal and professional Marketing Federal insurance premiums and other regulatory fees Net (benefit) cost of operations of real estate owned ) Furniture and equipment Postage, office supplies and printing Core deposit intangible amortization expense Other Total noninterest expenses Income before income taxes Income tax expense Net income $ $ Basic net income per share $ $ Diluted net income per share $ $ Weighted average number of common shares outstanding Weighted average number of common and potential common shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 4 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Ended December 31, Net income $ $ Less reclassification adjustment for net gains realized in net income, net of taxes of $84,887 and $244,181, respectively ) ) Net unrealized holding losses on investment and mortgage securities available for sale arising during the period, net of taxes of $(272,465) and $(377,614), respectively ) ) Other-than-temporary impairment losses recognized in earnings, net of taxes of $(38,600) - Comprehensive income (loss) $ $ ) 5 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Common stock Number of shares Amount Additional paid-in capital Treasury stock Unearned compensation ESOP Retained earnings Accumulated other comprehensive income (loss) Total stockholders' equity Balance at September 30, 2011 $ $ $ ) $ ) $ $ ) $ Net income — Change in unrealized loss on securities — Dividends paid, $0.10 per share — ) — ) Allocation of ESOP common stock — Effect of restricted stock awards — Stock option expense Repurchase of shares — — — ) — - — ) Balance at September 30, 2012 $ $ $ ) $ ) $ $ $ Net income — Change in unrealized loss on securities — ) ) Effect of restricted stock awards — Stock option expense — Repurchase of shares and conversion expenses — — — ) — — — ) Balance at December 31, 2012 $ $ $ ) $ ) $ $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 6 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided byoperating activities: Provision for loan losses, not covered under FDIC loss sharing agreements Provision for covered loan losses Depreciation and amortization Accretion and amortization of premiums and discounts, net Accretion of fair value discounts related to covered loans ) ) Accretion of fair value discounts related to FDIC receivable ) ) Gain on sale of loans and loan servicing release fees ) ) Proceeds from sale of loans Originations and purchases of loans held for sale ) ) Gain on sale of mortgage-backed securities, collateralized mortgage obligations and other investments ) ) Other-than-temporary impairment-securities - Write down of real estate owned Gain on sale of real estate owned ) ) Restricted stock award expense - Stock option expense Increase in cash surrender value on bank owned life insurance ) ) Changes in assets and liabilities: Decrease in accrued interest and dividends receivable Increase in other assets ) ) (Decrease) increase in other liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Proceeds from sales of securities available for sale Principal collections on securities available for sale Purchase of securities available for sale ) ) Proceeds from maturities or calls of securities available for sale Proceeds from redemption of FHLB stock Net decrease in loans receivable Net decrease (increase) in FDIC receivable ) Proceeds from sale of real estate owned Purchases of premises and equipment ) ) Net cash (used in) provided by investing activities ) See accompanying notes to unaudited condensed consolidated financial statements. 7 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended December 31, Cash flows from financing activities: Purchase of treasury stock ) ) Dividends paid - ) Increase (decrease) in deposits ) Principal payments on Federal Home Loan Bank advances ) - Net decrease in advance payments by borrowers for taxes and insurance ) ) Net cash (used in) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Supplemental disclosure of noncash activities: Real estate acquired through foreclosure of collateral on loans receivable $ $ Write down of real estate owned reimbursed by the FDIC $ $ Issuance of common stock under stock benefit plan $ - $ Unrealized loss on securities available for sale, net $ ) $ ) 8 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1: Nature of Operations Charter Financial Corporation (“Charter Financial” or the “Company”), a federally chartered corporation, was organized on October16, 2001 by CharterBank (the “Bank” ), to become the mid-tier holding company for the Bank in connection with the Bank’s reorganization from a federal mutual savings and loan association into the two-tiered mutual holding company structure. In connection with the reorganization, the Company sold 3,964,481 shares of its common stock to the public, representing 20% of the outstanding shares at $10.00 per share, and received net proceeds of $37.2 million. An additional 15,857,924 shares, or 80% of the Company’s outstanding shares, were issued to First Charter, MHC, the Bank’s federally chartered mutual holding company. In January 2007, Charter Financial repurchased 508,842 shares of its common stock at $52.00 per share through a self-tender offer. Following the stock repurchase, Charter Financial delisted its common stock from the NASDAQ Global Market and deregistered its common stock with the Securities and Exchange Commission. Between January 2007 and September 2009 Charter Financial repurchased 1,186,858 additional shares of its common stock. In September 2010, through an incremental offering, the Company issued 4,400,000 shares with net proceeds of $26.6 million, and First Charter, MHC canceled 4,400,000 shares of Company stock that it held.On September 27, 2011, Charter Financial announced a 5% stock repurchase plan with repurchased shares being held in treasury and available for general corporate purposes.For the three months ended December 31, 2012, 9,500 shares have been repurchased at a cost of $88,838. As of December 31, 2012, First Charter, MHC owned 11,457,924 shares of the Company’s common stock, representing approximately 62.7% of the Company’s 18,277,540 outstanding shares of common stock at that date. The remaining 6,819,616 shares of common stock, or approximately 37.3% of the outstanding shares of common stock, were held by the public. The Company's decision to pay dividends and the amount of such dividends is affected by the election of First Charter, MHC to waive the receipt of dividends declared by Charter Financial.First Charter, MHC has historically waived its right to receive most dividends on its shares of Charter Financial common stock, which means that Charter Financial has had more cash resources to pay dividends to its public stockholders than if First Charter, MHC had accepted such dividends. The Federal Reserve Board (FRB) now requires federally chartered mutual holding companies to conduct a vote of its members and then give the FRB notice before waiving the receipt of dividends.In the past, the FRB generally has not allowed dividend waivers by mutual holding companies, and there can be no assurance that the FRB will approve dividend waivers by First Charter, MHC in the future, or what conditions the FRB may place on any dividend waivers. Note 2: Basis of Presentation The accompanying unaudited interim consolidated financial statements of Charter Financial Corporation and subsidiary include the accounts of the Company and the Bank as of December 31, 2012 and September 30, 2012 (derived from audited financial statements), and for the three-month period ended December 31, 2012 and 2011. All intercompany accounts and transactions have been eliminated in consolidation. The unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited interim condensed consolidated financial statements include all necessary adjustments, consisting of normal recurring accruals, necessary for a fair presentation for the periods presented. The results of operations for the three-month period ended December 31, 2012 are not necessarily indicative of the results that may be expected for the entire year or any other interim period. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans, the estimates used for fair value acquisition accounting and the Federal Deposit Insurance Corporation receivable for loss sharing agreements, estimate of expected cash flows on purchased impaired and other acquired loans, and the assessment for other-than-temporary impairment of investment securities, mortgage-backed securities, and collateralized mortgage obligations.Certain reclassifications of 2011 balances have been made to conform to classifications used in 2012.These reclassifications did not change net income. 9 Note 3: Recent Accounting Pronouncements In September 2011, the Financial Accounting Standards Board ("FASB") issued an update to the accounting standards relating to testing goodwill for impairment. This guidance allows companies to waive comparing the fair value of a reporting unit to its carrying amount in assessing the recoverability of goodwill if, based on qualitative factors, it is not more likely than not that the fair value of a reporting unit is less than its carrying amount.This updateis effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The adoption of this update as of October 1, 2012, did not have a material impact on the Company's financial statements. In October 2012, the FASB issued an update to the accounting standards to provide guidance on the subsequent accounting treatment for an indemnification asset recognized at the acquisition date as a result of a government-assisted acquisition of a financial institution. The amendments in this update require entities that recognize an indemnification asset (in accordance with Subtopic 805-20) as a result of a government-assisted acquisition of a financial institution and subsequently a change in the cash flows expected to be collected on the indemnification asset occurs (as a result of a change in cash flows expected to be collected on the assets subject to indemnification) to subsequently account for the change in the measurement of the indemnification asset on the same basis as the change in the assets subject to indemnification. Any amortization of changes in value should be limited to the contractual term of the indemnification agreement (that is, the lesser of the term of the indemnification agreement and the remaining life of the indemnified assets). The amendments in this guidance are effective for the Company for fiscal years, and interim periods within those years, beginning on or after December 15, 2012. Early adoption is permitted. The adoption of this update has no impact on the consolidated financial statements because the Company's accounting procedures for the indemnification asset is in compliance with this amendment. In February 2013, the FASB issued an update to the accounting standards to improve the reporting of reclassifications out of accumulated other comprehensive income.The amendments in this update require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component.In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period.For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail about those amounts.This update is effective prospectively for reporting periods beginning after December 15, 2012. 10 Note 4: Securities Available for Sale Securities available for sale are summarized as follows: December 31, 2012 Amortized Cost Gross unrealized gains Gross unrealized losses Estimated fair value Other Investment Securities: Tax-free municipals $ $ $ ) $ U.S. government sponsored entities - Mortgage-backed securities: FNMA certificates - GNMA certificates - FHLMC certificates ) Collateralized mortgage obligations: FNMA - GNMA - FHLMC - Private-label mortgage securities: [2] Investment grade ) Split rating [1] - Non investment grade - ) Total $ $ $ ) $ [1] Bonds with split ratings represent securities with separate investment and non investment grades. [2] Credit ratings are current as of December 31, 2012. September 30, 2012 Amortized Cost Gross unrealized gains Gross unrealized losses Estimated fair value Other investment securities: Tax-free municipals $ $ $ ) $ U.S. government sponsored entities — Mortgage-backed securities: FNMA certificates — GNMA certificates — FHLMC certificates — Collateralized mortgage obligations: FNMA — GNMA ) FHLMC — Private-label mortgage securities: Investment grade (155,882 ) Split Rating [1] — (676,581 ) Non investment grade — ) Total $ $ $ ) $ [1] Bonds with split ratings represent securities with separate investment and non investment grades. 11 The amortized cost and estimated fair value of investment securities available for sale as of December 31, 2012, by contractual maturity, are shown below. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties.All of the municipal bonds in the table below are pre-funded and are expected to be prepaid before contractual maturity. Amortized cost Estimated fair value Less than 1 year $ $ 1-5 years Greater than 5 years Mortgage-backed securities $ $ Proceeds from called or matured securities available for sale during the three months ended December 31, 2012 and 2011 were $7,066,500 and $1,036,000, respectively. Proceeds from sales for the three months ended December 31, 2012 and 2011 were $13,952,478 and $27,413,474, respectively.Gross realized gains on the sale of these securities were $219,913 and $634,791 for the three months ended December 31, 2012 and 2011, respectively.Gross realized losses on the sale of these securities were $0 and $2,198 for the three months ended December 31, 2012 and 2011, respectively. Securities available for sale with an aggregate carrying amount of $114,602,149 and $127,617,291 at December 31, 2012 and September 30, 2012, respectively, were pledged to secure FHLB advances. Securities available for sale that had been in a continuous unrealized loss position for less than 12 months at December 31, 2012 are as follows: December 31, 2012 Amortized cost Gross unrealized losses Estimated fair value Mortgage-backed securities: FHLMC certificates ) $ $ ) $ There were no securities available for sale in a continuous unrealized loss position for less than 12 months at September 30, 2012. 12 Securities available for sale that had been in a continuous unrealized loss position for greater than 12 months at December 31, 2012 and September30, 2012 are as follows: December 31, 2012 Gross Amortized unrealized Estimated cost losses fair value Other investment securities: Tax-free municipals ) Collateralized mortgage obligations: Private-label mortgage securities ) $ $ ) $ September 30, 2012 Gross Amortized unrealized Estimated cost losses fair value Other investment securities: Tax-free municipals ) Collateralized mortgage obligations: GNMA ) Private-label mortgage securities ) $ $ ) $ At December 31, 2012 the Company had approximately $3.2 million of gross unrealized losses on non-GSE collateralized mortgage obligations with aggregate amortized cost of approximately $14.3 million. During the quarter ended December 31, 2012 the Company did not record any other than temporary impairment charges. Other than previously stated, the Company is projecting that it will receive essentially all contractual cash flows so there is no break in yield oradditional other than temporary impairment. Regularly, the Company performs an assessment to determine whether there have been any events or economic circumstances to indicate that a security on which there is an unrealized loss is impaired other-than-temporarily. The assessment considers many factors including the severity and duration of the impairment, the Company’s intent and ability to hold the security for a period of time sufficient for recovery in value, recent events specific to the industry, and current characteristics of each security such as delinquency and foreclosure levels, credit enhancements, and projected losses and loss coverage ratios. It is possible that the underlying collateral of these securities will perform worse than current expectations, which may lead to adverse changes in cash flows on these securities and potential future other-than-temporary impairment losses. Events that may trigger material declines in fair values for these securities in the future include but are not limited to, deterioration of credit metrics, significantly higher levels of default and severity of loss on the underlying collateral, deteriorating credit enhancement and loss coverage ratios, or further illiquidity. All of these securities were evaluated for other-than-temporary impairment based on an analysis of the factors and characteristics of each security as previously enumerated. The Company considers these unrealized losses to be temporary impairment losses primarily because of continued sufficient levels of credit enhancements and credit coverage levels of less senior tranches to tranches held by the Company. 13 The following table summarizes the changes in the amount of credit losses on the Company’s investment securities recognized in earnings for the three months ended December 31, 2012 and 2011: Three Months Ended December 31 Beginning balance of credit losses previously recognized in earnings $ $ Amount related to credit losses for securities for which an other-than-temporary impairment was not previously recognized in earnings - - Amount related to credit losses for securities for which an other-than-temporary impairment was recognized in earnings - Ending balance of cumulative credit losses recognized in earnings $ $ The following table shows issuer-specific information, including current par value, book value, fair value, credit rating and unrealized gain (loss) forthe Company'sportfolio of non-agency collateralized mortgage obligations as of December 31, 2012: Cusip Description Credit Rating [1] Cumulative Net Impairment Losses Recognized in Earnings Current Par Value Book Value Market Value Unrealized Gain (Loss) Moody S&P Fitch (Dollars in thousands) Investment Grade 36228FQF6 GSR 2003-4F 1A2 n/a AA+ AA $
